Citation Nr: 0920107	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2001, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2003 rating 
decision with respect to the assignment of an effective date 
of October 10, 2001, for the award of a TDIU.

2.  At an April 2004 videoconference hearing, the Veteran 
raised a claim for an earlier effective date for the award of 
a TDIU.

3.  The current appeal does not involve an allegation that 
the October 2003 rating decision is based on clear and 
unmistakable error (CUE).


CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than October 10, 
2001, for the award of a TDIU.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The Board observes that there is 
no additional evidence or information that could possibly 
substantiate a claim for an effective date prior to October 
10, 2001, for the award of a TDIU.  The United States Court 
of Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

With respect to VA's duty to assist, the service medical 
records, VA medical records, and Social Security 
Administration records, have been obtained and associated 
with the claims file.  The Veteran was also afforded an 
opportunity to testify at a personal hearing.

Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

An October 2003 rating decision awarded a TDIU effective 
October 10, 2001.  The Veteran did not appeal this decision 
with respect to the effective date assigned.  Instead, the 
current claim was raised at a videoconference hearing in 
April 2004.  Specifically, the Veteran acknowledged that he 
was also seeking entitlement to an earlier effective date for 
the grant of TDIU.

Although the Veteran's request for an earlier effective date 
for the grant of TDIU was received within one year of the 
date that the RO issued the rating decision granting 
entitlement to TDIU, the Board finds that the Veteran's claim 
for an earlier effective dated for the grant of TDIU cannot 
be construed as a notice of disagreement with the October 
2003 rating decision.

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed 
within one year from the date that the RO mails notice of the 
determination. The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a).  

There are six elements for a valid NOD:  it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2008).

VA has an obligation to liberally construe the pleadings of a 
claimant to discern all issues raised in the record.  
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).

The Veteran did not file a notice of disagreement with the 
RO.  He raised the issue of entitlement to an earlier 
effective date for the grant of TDIU with the Board.  Thus, 
the videoconference testimony cannot serve as a notice of 
disagreement with regard to the effective date question.  
Because the Veteran did not appeal the initially assigned 
effective date for this TDIU rating, the Veteran has in 
effect submitted a freestanding claim for an earlier 
effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 
38 U.S.C. § 5108 ("If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

The Board acknowledges that the RO improperly adjudicated the 
Veteran's claim as a free-standing claim for an earlier 
effective date.  However, the Court has emphasized that there 
is no such legal creature as a free-standing "finality 
claim." DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006)  
In Rudd, the Court held that, if a claimant wishes to obtain 
an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
The current claim is clearly a free-standing claim for an 
earlier effective date.

In conclusion, since the October 2003 DRO decision is final 
with respect to the effective date assigned for a TDIU, and 
since the Veteran has not alleged CUE with respect to that 
decision, the Board is without jurisdiction to review the 
October 2003 rating decision with respect to the effective 
date assigned for the award of a TDIU.  Dicarlo, 20 Vet. App. 
57-58.  The Court has held that the proper disposition of a 
free-standing claim for an earlier effective date claim is 
dismissal.  Rudd, 20 Vet. App. at 300.  Therefore, the Board 
is authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed.




ORDER

Entitlement to an effective date earlier than October 10, 
2001, for a TDIU is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


